Citation Nr: 0007033	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-08 838A	)	DATE
	)
	)                          

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the left forearm and 
elbow, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than April 18, 
1996, for a grant of a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein a compensable evaluation for 
residuals of shell fragment wounds of the left forearm and 
elbow was denied.  During the pendency of the appeal, the 
disability rating for this disability was increased to 10 
percent.  As this is not a full grant of benefits on appeal, 
the appeal remains open.  The issue of entitlement to an 
increased disability rating for residuals of a shell fragment 
wound of the left forearm and elbow will be addressed below 
in the REMAND.  

The veteran also appeals a December 1997 rating action 
wherein an effective date of April 18, 1996, was assigned for 
the grant of a 100 percent disability rating for post-
traumatic stress disorder. 


FINDINGS OF FACT

1.  The veteran filed an informal claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder which was received on April 18, 1996. 

2.  A March 14, 1996, letter from a social worker at the 
Syracuse Vet Center indicates that the veteran is 
unemployable due to his post-traumatic stress disorder. 

2.  By means of an October 1997 rating action, the disability 
evaluation of the veteran's post-traumatic stress disorder 
was increased to 100 percent disabling, effective April 18, 
1996.



CONCLUSION OF LAW

The criteria for an effective date of March 14, 1996, the 
date of the veteran's claim, for the grant of a rating of 100 
percent for post-traumatic stress disorder, are met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim for an 
earlier effective date is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented a claim that is plausible.  He has 
not alleged the existence of any records of probative value 
that may be obtained, and which are not already associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

The veteran contends that an earlier effective date for the 
assignment of a 100 percent for post-traumatic stress 
disorder, prior to April 18, 1996, is warranted.  After a 
review of the record, the Board finds that the evidence 
supports the veteran's contentions, and an effective date of 
March 14, 1996 is granted.  

The veteran established service connection for post-traumatic 
stress disorder by means of a September 1990 rating decision, 
which assigned a 50 percent disability rating.  The veteran 
established a rating of 100 percent by means of an October 
1997 rating decision, which assigned an effective date for 
that increase of April 18, 1996.  That effective date is the 
subject of this appeal.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400 (o) (1999).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157 (1999).  

In assigning the effective date of April 18, 1996, the RO 
found that in view of the history presented, extensive 
treatment required to maintain the veteran in the community, 
and longevity of symptoms, the veteran was unemployable from 
the date of his informal claim.  The RO found that date to be 
the earliest date as of which it was factually ascertainable 
that an increase in disability had occurred.  The Board will 
evaluate when the evidence of record first showed that the 
veteran's post-traumatic stress disorder warranted a rating 
of 100 percent such that an increase in disability was 
factually ascertainable.  Therefore, the Board will ascertain 
whether a factually ascertainable increase in disability 
which might have warranted a rating of 100 percent is shown 
by the evidence prior to April 18, 1996 or whether a claim 
for VA benefit was received prior to April 18, 1996.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Post-traumatic stress disorder is evaluated 
pursuant to the criteria of the General Rating Formula for 
Psychoneurotic Disorders found under 
Diagnostic Code 9411 of the Schedule.  38 C.F.R. § 4.132 
(1996).  Under the criteria for the evaluation of mental 
disorders in effect prior to November 7, 1996, a rating of 
100 percent was warranted where the evidence showed that the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community; that psychoneurotic symptoms were totally 
incapacitating, bordering on gross repudiation of reality, 
with disturbed thought or behavioral processes associated 
with almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; and demonstrably 
unable to obtain or retain employment.  The rating of 50 
percent that was in effect was warranted where the evidence 
showed that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.   
38 C.F.R. § 4.132 (1996).

The Board notes that the an increased rating, greater than 50 
percent, for post-traumatic stress disorder, was denied by 
means of a November 8, 1994 rating decision.  Prior 
unappealed RO rating decisions are final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999).  The evidence subsequent to the 
November 1994 rating action shows that, from January 1990 to 
January 1994, the veteran served in the New York Army 
National Guard.  

VA Mental Hygiene Clinic (MHC) and the Syracuse, New York, 
Vet Center (Vet Center) outpatient treatment records dated in 
January 1995 indicate that the veteran was attending school 
and was "quite happy" with his performance.  He indicated 
that he "did really well" at a local community college with 
a 3.25 G.P.A.  He also reported that he was doing better as a 
parent and "not letting the little things bother him."  He 
remained sober and was "proud of his new lifestyle."  

VA MHC records from February 1995 indicate that the veteran 
reported to the MHC with complaints of depression and 
anxiety.  He stated that he felt as though people were 
staring at him in social situations.  He reported intrusive 
thoughts about his experience in Vietnam; however, he had no 
guilt regarding his experiences.  He reported insomnia with 
only 2 to 3 hours of sleep a night.  He reported decreased 
energy, concentration and appetite.  He had a history of 
substance abuse.  The veteran was friendly toward the 
interviewer and was oriented in 3 spheres.  His attention, 
recent memory and remote memory were good.  He was estimated 
to have average intelligence with coherent thought processes.  
His thought content was carefully detailed and predominantly 
concerned a complete repeating of his past psychiatric and 
personal history.  His capacity for abstract thought and his 
judgment were good.  His affect, while depressed, was 
appropriate.  The report indicates that psychotic 
symptomatology was absent.  He denied delusions and 
hallucinations.  Suicidal ideations, suicidal intentions, and 
homicidal ideations were absent.  The examiner diagnosed 
severe post-traumatic stress disorder with a Global 
Assessment of Function (GAF) score of 65.  The report 
indicates that the highest GAF score during the previous year 
was also 65. 

A March 1995 Vet Center record indicates that the veteran was 
taking Paxil for his post-traumatic stress disorder.  While 
his medication made him sleepy, it seemed to help him and 
"took the edge off."  The veteran reported being stressed 
about having to provide care for his infirm mother. 

A May 1995 Vet Center treatment record indicates that the 
veteran reported that he felt as though he would pass all of 
his college courses.  The record indicates that the veteran 
was doing okay.  He planned to finish college, close on his 
house and raise his son.  

A July 1995 Vet Center treatment record indicates that, while 
the veteran experienced mood swings, anxiety, and 
irritability, he had no depression and was functioning well.  

Vet Center treatment records from September 1995 indicates 
that the veteran had a new girlfriend.  He was doing well and 
was "very up."  

A November 1995 Vet Center record indicates that the veteran 
reported being more irritated and having difficulty in his 
relationship with his girlfriend; however, he continued to do 
well in school.  Similarly, a January 10, 1996 VA MHC 
outpatient record indicates continued complaints of 
increasing mood swings and anger outbursts as the time of the 
year coinciding with the anniversary of his wife's suicide.  
However, the record indicates that he continued to function 
well at school (3.233 G.P.A.) and denied any suicidal 
thoughts, intent, or plans.  He was also the caretaker of his 
7 year-old son.  Subsequent Vet Center records in January and 
February 1996 indicate that the veteran's irritability and 
anger had increased in part due to his girlfriend's inability 
to understand his post-traumatic stress disorder 
symptomatology, the relationship between his girlfriend's 
daughters and his son, and his son's recent disciplinary 
problems at school.  

A March 1996 Vet Center treatment record indicates that the 
veteran continued to experience anger that was directed at 
his ex-wife due to pending action for increased child 
support.  He denied any depression or active suicidal 
thoughts.   

A March 1996 letter from Dr. Antoine Douaihy, a VA physician, 
indicates that he treated the veteran since February 1995 for 
post-traumatic stress disorder, major depression with anxiety 
manifestations and anger outbursts.  Additionally, his daily 
activities have been effected by these conditions.  He had 
been receiving Zoloft and Klonipin for eight months.  

A March 14, 1996 letter from Gary P. Williams, DCSW, from the 
Vet Center, indicates that veteran was unable to work due to 
a chronic severe case of post-traumatic stress disorder.  

Based on a review of the veteran's claims folder, the Board 
finds that an effective date of March 14, 1996 is warranted.  
The evidence contained in the statement from Gary Williams, 
while received by the RO in August 1996, is deemed to be in 
the possession of VA as it was a record generated by the Vet 
Center.  To reiterate, medical records will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (1999).  The March 14, 1996 letter qualifies as an 
informal claim for benefits.  Accordingly, an effective date 
of March 14, 1996 is warranted.  38 C.F.R. § 3.400 (o) 
(1999).  

The Board also notes that the evidence also shows that the 
March 14, 1996 letter is also the earliest date of which it 
is factually ascertainable that an increase in disability had 
occurred.  Accordingly, as the medical evidence shows that 
the veteran was unemployable at that time, a 100 percent 
disability is warranted. 38 C.F.R. § 3.400 (o) (1999).

While a 100 percent disability evaluation is warranted 
effective March 14, 1996, the Board finds that the evidence 
prior to March 14, 1996, does not show that the veteran's 
post-traumatic stress disorder warranted a rating of 100 
percent.  The evidence prior to March 14, 1996, shows that 
the veteran had irritability, difficulty sleeping, and 
increased anger.  However, he was able to do well in school, 
have active dating relationships, and raise a son as a single 
parent.  His cognitive processes remained clear and there is 
no indication that he suffered from any thought disorder.  
The veteran was coherent and relevant during this period.  
While he showed some social impairment, the evidence shows 
that his reliability, flexibility, and efficiency levels 
remained sufficiently high enough to constitute less than 
total industrial impairment.  Furthermore, although the 
veteran has stated that he preferred to be semi-secluded, 
there is no evidence which the Board can interpret to show 
that the veteran's post-traumatic stress disorder resulted in 
virtual social isolation, nor does the Board find that his 
symptomatology was such as to constitute anything that could 
be deemed a gross repudiation of reality, as he exhibited no 
thought process disorder and sustained his level of 
intellectual functioning, despite some depression of mood and 
irritability.  Therefore, the Board finds that, prior to 
March 14, 1996, the medical evidence did not show total 
social and industrial impairment, and that a 100 percent 
rating was not warranted prior to that date.

Accordingly, the Board finds that the criteria for 
entitlement to a 100 percent rating for post-traumatic stress 
disorder, effective March 14, 1996, are met; to this extent, 
the veteran's claim is granted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, General Rating Formula for 
Psychoneurotic Disorders (1996).


ORDER

An earlier effective date of March 14, 1996, for the grant of 
a 100 percent disability evaluation for post-traumatic stress 
disorder, is granted.



REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased rating for shell 
fragment wounds of the left forearm and elbow is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

The evidence shows that the most recent pertinent VA 
examination for compensation purposes was an April 1997 VA 
joints examination.  At a July 1997 RO hearing, the veteran 
testified that he experiences numbness in his arm.  While the 
veteran's current residuals of a shell fragment wound of the 
left forearm and elbow include postoperative residuals of a 
ulnar nerve entrapment, he has not been afforded a 
neurological examination to ascertain the severity of his 
disability.  The Board is of an opinion that such examination 
would be probative in ascertaining the current level of 
severity of this disability.  Additionally, the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
As the findings of the VA joints examination are nearly three 
years old, the Board finds that a new VA orthopedic 
examination would also be probative.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
shell fragment wounds of the left forearm 
and elbow since April 1994.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
ascertain the current level of severity 
of his residuals of shell fragment wounds 
of the left forearm and elbow, to include 
post operative residuals of ulnar nerve 
entrapment surgery.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should be asked to:

a)  Identify on the face of the 
examination report that the 
veteran's claims folder was reviewed 
prior to the examination.

b)  State whether any of the 
following are seen on examination:

i.  the "griffin claw" 
deformity, due to flexor 
contraction of ring and little 
fingers;

ii.  very marked atrophy of the 
dorsal interspace and thenar 
and hypothenar eminences;

iii.  loss of extension of ring 
and little fingers;

iv.  inability to spread the 
fingers (or reverse);

v.  inability to adduct the 
thumb;

vi.  weakness in the flexion of 
the wrist;

vii.  numbness or paralysis of 
the left elbow, forearm, or 
hand.    

3.  The examiner should also be asked to:

a) Identify on the face of the 
examination report that the 
veteran's claims folder was reviewed 
prior to the examination.

b)  Provide both passive and active 
range of motion findings of flexion, 
extension, supination, and pronation 
of the left elbow and forearm.

4.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The Court has held 
that, if the requested examinations do 
not include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.

  

		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



